Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed on 7/8/19, 4/4/19 and 2/25/19 were considered by the Examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (EP2698660-IDS REF) in view of Sanjo (US20140029112).
Regarding claim 1, Nakamura teaches a zoom lens consisting of, in order from an object side to an image side, a first lens unit (U1) having a positive refractive power and configured not to be moved for zooming (paragraphs 9 and 177-178), a second lens unit (U2) having a negative refractive power and configured to be moved for zooming, and a rear lens group(U3, U4, U5) including at least one lens unit, wherein the first lens unit (U1) includes at least six lenses (figure 17 and paragraph 175),
a lens (r1, r2) closest to the object side included in the first lens unit (U1) is a negative lens (paragraph 175), and
the zoom lens satisfies conditional expressions
 -1.65 <f1n/f1<-1.10 (value is approximately -1.75)
37<v1n<48 (value is 37.6)
87<vpave<100 (value is approximately 95)
where f1n is a focal length of the negative lens, vln is an Abbe number of the negative lens with respect to d-line, f1is a focal length of the first lens unit, and vpave is an average of Abbe numbers of positive lenses included in the first lens unit with respect to d-line, the Abbe number vd with respect to d-line being expressed by an expression vd=(N d-1)/(NF -NC), where NF is a refractive index with respect to F-line, NC is a refractive index with respect to C-line, and Nd is a refractive index with respect to d-line.
Nakamura value of f1n/f1 is slightly larger than the range. 
In the same field of endeavor, Sanjo teaches a zoom lens consisting of, in order from an object side to an image side, a first lens unit (U1) having a positive refractive power and configured not to be moved for zooming (paragraphs 49 and 188), a second lens unit (U2) having a negative refractive power and configured to be moved for zooming, and a rear lens group(U3, U4) including at least one lens 
a lens (r1, r2) closest to the object side included in the first lens unit (U1) is a negative lens (paragraph 217), and
the zoom lens satisfies conditional expressions
 -1.65 <f1n/f1<-1.10 (value is approximately -1.35)
37<v1n<48 (value is 44.8)
where f1n is a focal length of the negative lens, vln is an Abbe number of the negative lens with respect to d-line, f1is a focal length of the first lens unit, and vpave is an average of Abbe numbers of positive lenses included in the first lens unit with respect to d-line, the Abbe number vd with respect to d-line being expressed by an expression vd=(N d-1)/(NF -NC), where NF is a refractive index with respect to F-line, NC is a refractive index with respect to C-line, and Nd is a refractive index with respect to d-line. 
Sanjo also teaches the importance of selecting the Abbe, dispersion ratio and refractive power of the first lens in the first lens group of the zoom lens (paragraph 80). Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to optimize the ration of f1n/f1 of Nakamura, as taught by Sanjo, to correct for secondary spectrum lateral chromatic aberration at the telephoto and wide angle ends.
Regarding claim 2, Nakamura teaches the zoom lens according to claim 1, wherein
the first lens unit (U1) consists of, in order from the object side to the image side, a 1-1 lens subunit (U11) configured not to be moved for focusing and a 1-2 lens subunit(U12) configured to be moved for focusing (paragraph 100).
Regarding claim 3, value is approximately -7.045 x 10(-4). –see paragraph 175.
Regarding claim 4, the zoom lens according to claim 2, wherein the 1-1 lens subunit includes, in order from the object side to the image side, a 1n lens (r1,r2) as 
Regarding claim 5, r1, r2 in paragraph 175. 
Regarding claim 6, value is approximately -0.55 and -0.495 (paragraph 175).
Regarding claim 7, value is approximately 3.21 (paragraph 175-177).
Regarding claim 8, see Examiner’s notes in claim 1 and figure 17-19. The imaging plane I has an image pickup element in the camera 124. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330.  The examiner can normally be reached on Monday-Friday 9:30 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        



AMH